Citation Nr: 1624752	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-06 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right foot (claimed as bilateral plantar fasciitis), including as secondary to a service-connected disability.

2.  Entitlement to service connection for migraine headaches, including as secondary to a service-connected disability.

3.  Entitlement to a rating in excess of 20 percent for a left hip disorder.

4.  Entitlement to an initial rating in excess of 30 percent for depressive disorder.

5.  Entitlement to an effective date, prior to March 2, 2012, for the grant of service connection for depressive disorder.  

6.  Entitlement to an effective date, prior to November 5, 2009, for the grant of a 20 percent rating for a left hip strain.

7.  Entitlement to an effective date, prior to November 5, 2009, for the grant of service connection for lumbosacral strain with invertebral disc syndrome.

8.  Entitlement to a rating in excess of 10 percent, prior to December 7, 2015, and in excess of 20 percent thereafter for lumbosacral strain with invertebral disc syndrome.

9.  Entitlement to an effective date, prior to November 5, 2009, for the grant of service connection for right hip strain with limitation of flexion.

10.  Entitlement to a compensable rating for right hip strain with limitation of flexion.

11.  Entitlement to an effective date, prior to November 5, 2009, for the grant of service connection for right hip strain with thigh impairment.

12.  Entitlement to a compensable rating for right hip strain with thigh impairment.

13.  Entitlement to an effective date, prior to November 5, 2009, for the grant of service connection for right hip strain with limitation of extension.

14.  Entitlement to a rating in excess of 10 percent for right hip strain with limitation of extension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Navy from August 1986 to March 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010, June 2013 and January 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

On the Veteran's March 2011 and September 2014 VA Form 9s, he indicated that he wanted a Board hearing.  However, in an April 2016 correspondence, the Veteran withdrew his hearing request.  Therefore, the Board finds that there is no hearing request pending.  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for arthritis of the right foot; entitlement to a rating excess of 20 percent for a left hip disability; entitlement to a rating in excess of 30 percent for depressive disorder; entitlement to an effective date, prior to November 5, 2009, for the grant of a 20 percent rating for a left hip strain; and the grant of service connection for lumbosacral strain and the grant of service connection for a right hip strain; and entitlement to an increased ratings for lumbosacral strain and a right hip strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's migraine headaches are at least as likely as not caused by his service-connected spine disability.

2.  On March 2, 2012, the Veteran filed a claim for entitlement to service connection for a depressive disorder.  There is no evidence of a formal or informal claim prior to March 2, 2012. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  There is no legal entitlement to an effective date, prior to March 2, 2012, for the grant of service connection for depressive disorder.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that the VA has satisfied its duty to notify.  In December 2009 and April 2012 letters, the Veteran was advised of how to substantiate his claims for service connection, his and VA's respective duties in developing the claims and as to the disability rating and effective date elements of his claims.

VA has also satisfied its duty to assist.  The Veteran was afforded a VA examination in April 2010.  The April 2010 examiner reviewed the electronic claims file, examined the Veteran and considered his statements prior to rendering an opinion.  The examiner provided a rationale for the opinion offered.  Therefore, the Board finds that the examinations were adequate for adjudication purposes.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection 

In a January 2010 VA Form 21-4138, the Veteran stated that the pain from his service-connected hip disability causes migraine headaches.  

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333   (Fed. Cir. 2013).

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2015).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

The Veteran was afforded a VA examination in April 2010 where the examiner opined that it was at least as likely as not that the Veteran's migraines were due to the Veteran's lower back injury.  The examiner reasoned that strain and discomfort in the spinal area can lead to migraine headaches. 

The Board finds the April 2010 examination report highly probative in value.  The examiner reviewed the pertinent facts and provided the underlying reasons for the opinion.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner found the Veteran's service-connected back disability as the source of the Veteran's migraine headaches.  At the time of the examination and subsequent May 2010 rating decision, the Veteran was not service-connected for a lower back injury.  However, in a January 2016 rating decision, the RO granted service connection for lumbosacral strain with invertebral disc syndrome.  As there is evidence that the Veteran's migraine headaches are related to another service-connected disability, service connection on a secondary basis is warranted.

III.  Earlier Effective Date

The Veteran contends that the effective date for his grant of service connection for a depressive disorder should be November 5, 2009, instead of March 2, 2012.  See June 2013 NOD.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400 (2015).  
A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello, supra.  

In Part B, section 1 of the Veteran's November 5, 2009 VA Form 21-526, the Veteran claimed disabilities of the left hip, lower back, and neck.  In section 11, the Veteran further elaborated on his back, hip and neck disabilities; described numbness in his hips, legs and feet; and claimed plantar fasciitis and migraine headaches.  A depressive disorder was not listed or discussed. 

In Bart B, section 1 of the Veteran's March 2, 2012 VA Form 21-526, the Veteran claimed disabilities of the back, hip and depression.   

The Board finds that the Veteran is not entitled to an effective date prior to March 2, 2012.  In that regard, the evidence of record indicates that the earliest date of evidence, medical or otherwise, is dated March 2, 2012.  There is no correspondence between the Veteran and VA that may be construed as an informal or formal claim for compensation prior to March 2, 2012.  It is unclear as to why the Veteran has contended that his effective date for his grant of depressive disorder should be November 5, 2009 since he did not claim depressive disorder on his November 5, 2009 VA Form 21-526.  

In light of the facts above, there is no basis on which an earlier effective date may be assigned.  Based on the Veteran's claim in March 2012, the Board finds that the proper effective date is March 2, 2012.  See 38 C.F.R. § 3.155(a).  



ORDER

Entitlement to service connection for migraine headaches, including as secondary to a service-connected disability is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to an effective date, prior to March 2, 2012, for the grant of entitlement to service connection for depressive disorder, is denied. 


REMAND

First, the Veteran was afforded a VA examination in April 2010 in regard to his claim for bilateral plantar fasciitis, diagnosed as degenerative joint disease of the right foot.  The examiner was asked to opine whether the Veteran's bilateral plantar fasciitis was secondary to his service-connected hip condition.  The examiner opined that it "[i]t is not likely that the Veteran's degenerative joint disease of the right foot is secondary to hip condition."  No rationale or explanation was provided.  Therefore, the Board finds that a remand is necessary to obtain a medical opinion which addresses all theories of entitlement, including service connection on a secondary basis. 

Second, the Veteran was afforded a VA examination in connection with his left hip claim in December 2015 where the examiner noted that the Veteran's left hip range of motion was abnormal.  Specifically, the Veteran's flexion was to 95 degrees; he could not extend at all; his abduction was to 35 degrees; and his adduction was to 25 degrees.  The examiner noted that the Veteran's adduction was not limited such that the Veteran could not cross his legs.  The examiner further noted that the Veteran's abnormal range of motion did not itself contribute to functional loss.  There was pain which caused functional loss, exhibited in the flexion, extension, abduction, adduction, external rotation and internal rotation.  The Veteran exhibited pain with weight bearing, but no objective evidence of localized tenderness or pain on palpation of the joint.  There was no evidence of crepitus.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  The examiner noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability.  The examiner noted that there was less movement than normal due to ankylosis, adhesions, etc.  However, the examiner then indicated in Section 5 that the Veteran did not have ankylosis of either hip.  As the examiner provided conflicting/inconsistent information within the report - particularly in regard to whether or not the Veteran has ankylosis of the left hip - the Board finds that a remand is necessary to obtain an addendum opinion which provides clarification.

Third, the Veteran was afforded a VA examination in connection with his depressive disorder claim in March 2013 where the Veteran reported that prior to his in-service left hip injury, he was very active, but his activity diminished after the injury.  He reported that he was active in his church and had frequent contact with family and neighbors.  He worked as a truck driver, at a Walmart and for a food distribution company.  He reported that he injured his left shoulder while working and hadn't worked since October 2012.  He denied any illicit drug use, although the examiner noted that it conflicted with his problem list which showed crystal methamphetamine, cocaine and marijuana abuse.  He reported that his daily routine consisted of showering; reading the Bible and praying; feeding his dogs; attending an online degree class; walking to a local grocery store and cooking and cleaning.  He denied any suicidal or homicidal ideations.  He also reported occasional difficulty sleeping and low energy or fatigue.  He denied any mental health treatment.  

On examination, the examiner noted that the Veteran's speech was clear; his affective range was good; and there were no indications of agitations, unusual distress, anxiety or depression.  The examiner diagnosed the Veteran with depressive disorder at least as likely as not caused by left hip pain and chronic migraines.  The Veteran was assigned a GAF score of 64.  He noted that the Veteran's symptoms were "transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress."  The examiner noted the Veteran's reports of being able to function and fulfill work activities, but decreased efficiency when suffering from more intense pain or migraines.  
On his June 2013 NOD, the Veteran stated that he has had "disruptive employment history with numerous jobs since [his] discharge from the United States Navy and one divorce attributed to my depressive disorder."  On his September 2014 VA Form 9, the Veteran stated that he experiences symptoms of anxiety, fear of socialization with other individuals, and panic events.  2015 VA treatment records indicate that the Veteran was working and was experiencing difficulty managing his anger at work.  These symptoms were not evident at the March 2013 VA examination.  In light thereof, it appears that his symptoms have worsened since his last examination.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his depressive disorder.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

Fourth, on his June 2010 Notice of Disagreement, in regard to the May 2010 rating decision which granted a 20 percent rating for a left hip strain, effective November 5, 2009, the Veteran stated that "the rater violated my due process by failing to assign the effective date of February 4, 1988."  The Veteran also filed a NOD in February 2016 in response to the January 2016 rating decision which granted entitlement to service connection for a right hip disorder and a lumbosacral spine disorder.  The RO has not issued a Statement of the Case in response to the NODs.  Where a claimant files a notice of disagreement, and the RO has not issued a Statement of the Case (SOC), the issue must be remanded to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Therefore, the Board remands the above referenced matters, for the issuance of an SOC.  

Finally, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the electronic claims file, while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since January 2016 and associate them with the electronic claims file.
2.  Issue a Statement of the Case that addresses the issues of entitlement to an effective date, prior to November 5, 2009, for the grant of an increased rating of 20 percent for a left hip strain; (The Veteran filed a NOD in June 2010 to the May 2010 rating decision (second sentence)); entitlement to an effective date prior to November 5, 2009 for the grant of service connection for a lumbosacral strain and a right hip strain; and entitlement to a rating increased rating for lumbosacral strain and a right hip strain (See February 2016 NOD).  Inform the Veteran that he must perfect a timely appeal for those issues to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

3.  Then, obtain an addendum opinion from the April 2010 examiner (or an appropriate medical professional) regarding the Veteran's degenerative joint disease of the right foot.  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to offer an opinion as the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the degenerative joint disease of the right foot was incurred in or is otherwise related to the Veteran's service.

(b)  If not, whether it is at least as likely as not that the Veteran's degenerative joint disease of the right foot is caused by a service connected disability, to include a hip or back disability (which causes abnormal walking pattern). 
(c)  If not, whether it is at least as likely as not that the Veteran's degenerative joint disease of the right foot is aggravated (i.e., worsened) by a service connected hip or back disability (which causes abnormal walking pattern). 
If aggravation is found, the examiner should identify the percentage of disability which is attributable to the aggravation. 

The supporting rationale for all opinions expressed must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given the medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Then, obtain an addendum opinion from the December 2015 examiner (or an appropriate medical professional) regarding the severity of the Veteran's left hip disability.  The electronic claims folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

The examiner should provide the range of motion reported in degrees for the left hip, with and without pain.  The examiner should describe the presence and extent of any ankylosis, painful motion, functional loss due to pain, excess fatigability, weakened movement of the knee, and flare-ups of symptoms.  The examiner should express all functional losses due to such factors in terms of additional degrees of limited motion (beyond what is shown clinically).  

The December 2015 examination report contained inconsistent findings.  In that regard, in section 3E (Additional factors contributing to disability), the examiner indicated that the Veteran had less movement than normal due ankylosis, adhesions, etc.  However, in section 5 (Ankylosis), the examiner indicated that the Veteran did not have ankylosis of either hip.

5.  Then, schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected depressive disorder.  

The examiner should also indicate the functional impairment that results from the Veteran's service-connected depressive disorder in terms of occupational functioning and daily activities.

6.  Ensure the development outlined above has been accomplished, that the examination reports are adequate and arrange for any further development.  Then readjudicate the claims on appeal, including determining whether the Veteran is entitled to a separate rating for limitation of flexion of the left thigh.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


